Citation Nr: 0533558	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a right knee injury with 
meniscectomy and ligament laxity.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the right knee prior to October 23, 
2002; in excess of 20 percent from October 24, 2002, to 
February 7, 2005; and in excess of 30 percent from February 
8, 2005, forward.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1974 to May 1977.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied an evaluation in excess of 20 percent 
for the veteran's right knee disability, characterized at 
that time as status post right knee surgery.  The veteran 
appealed.  In a subsequent rating decision of July 2002, the 
RO continued a 20 percent evaluation for residuals of a right 
knee injury with meniscectomy and ligament laxity and granted 
a separate 10 percent evaluation for degenerative arthritis 
of the right knee, effective from July 1, 1999.  In January 
2004, the Board remanded the claims for additional 
development.  

In May 2003, a video-conference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).

In an August 2005 rating decision, the RO granted a 20 
percent rating for degenerative arthritis of the right knee 
effective from October 24, 2002, to February 7, 2005, and 30 
percent rating effective from February 8, 2005, forward.


FINDINGS OF FACT

1.  The veteran's residuals, right knee injury with 
meniscectomy and ligament laxity, is productive of no more 
than moderate recurrent subluxation or lateral instability.

2.  Prior to October 24, 2002, the veteran's degenerative 
arthritis, right knee, with limitation of motion, is 
productive of extension to 0 degrees, and flexion to 125 
degrees.

3.  Prior to February 8, 2005, the veteran's degenerative 
arthritis, right knee, with limitation of motion, is 
productive of a limitation of motion of no more than -15 
degrees of extension, with flexion to 130 degrees.

4.  As of February 8, 2005, the veteran's degenerative 
arthritis, right knee, with limitation of motion, is 
productive of a limitation of motion of no more than -10 
degrees of extension, with flexion to 135 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's residuals, right knee injury with meniscectomy and 
ligament laxity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

2.  Prior to October 24, 2002, the criteria for a rating in 
excess of 10 percent for the veteran's degenerative 
arthritis, right knee, with limitation of motion, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

3.  Prior to February 8, 2005, the criteria for a rating in 
excess of 20 percent for the veteran's degenerative 
arthritis, right knee, with limitation of motion, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

4.  As of February 8, 2005, the criteria for a rating in 
excess of 30 percent for the veteran's degenerative 
arthritis, right knee, with limitation of motion, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating and Higher Evaluation

The veteran argues that an increased rating/higher evaluation 
is warranted for his service-connected right knee disability.  
A review of his written statements, and the transcript of his 
hearing, held in May 2003, shows that he argues the 
following: he has been told that he will eventually require a 
total knee replacement; he has instability, limitation of 
motion; he can only walk five to six blocks on a good day; he 
occasionally falls; he has two braces for his knee, and he 
wears a brace daily; he uses a cane on occasion

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
ensure that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2005).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2005).

As for the history of the veteran's right knee disability, 
see 38 C.F.R. § 4.1 (2005), the veteran's service medical 
records show that prior to service, he sustained two injuries 
to his right knee in 1971.  An arthrotomy in January 1972 
revealed a bucket-handle tear of the medial semi-lunar 
cartilage, and the medial meniscus was removed in toto.  In 
February 1975, he began receiving treatment for right knee 
symptoms that included instability, and a torn ligament was 
suspected.  He underwent a right knee arthrotomy in April 
1975.  He received ongoing physical therapy.  As for the 
post-service medical evidence, it shows that in March 1984, 
the veteran reinjured his right knee, and that he underwent a 
right knee arthrotomy, posterior lateral, with removal of 
staple within the knee at the medial femoral condyle, and a 
partial lateral meniscectomy.  Arthritis was subsequently 
noted.  In February 1999, he was treated for right knee 
symptoms that included pain, and tests revealed significant 
degenerative changes at the distal femur and proximal tibia 
and fibula, and the absence of the medial meniscus and 
anterior cruciate ligament.  On July 1, 1999,  he underwent 
extensive debridement with medial meniscectomy and 
chondroplasty, right knee.  

In May 1986, the RO granted service connection for 
postoperative residuals of a right knee injury, evaluated as 
0 percent disabling (noncompensable) until July 1, 1984, and 
10 percent disabling thereafter.  The RO later increased the 
veteran's rating to 20 percent.  In August 1999, the veteran 
filed a claim for an increased rating.  In November 1999, the 
RO denied the claim.  The veteran appealed.  The RO 
subsequently increased the veteran's rating in two decisions.  
Specifically, in July 2002, the RO granted a temporary total 
disability rating for treatment (i.e., a 100 percent rating 
for a right knee surgery) from July 1, 1999 to September 1, 
1999 (see 38 C.F.R. § 4.29 (2005)); with the 20 percent 
rating to resume after September 1, 1999.  In its July 2002 
rating decision, the RO also granted a separate 10 percent 
rating for right knee arthritis (under DC 5010) with an 
effective date of July 1, 1999.  In August 2005, the RO 
increased the veteran's rating for right knee arthritis to 20 
percent, with an effective date of October 24, 2002, and to 
30 percent disabling, with an effective date of February 8, 
2005.  As these increases did not constitute a full grant of 
the benefit sought, the evaluation issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Given the foregoing, as the instability and arthritis 
symptoms of the veteran's right knee injury have been 
assigned separate disability ratings under different 
diagnostic codes, see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997), the issue may be stated as: 1) whether a rating in 
excess of 20 percent for the veteran's residuals, right knee 
injury with meniscectomy and ligament laxity, have been met, 
and 2) whether, for the veteran's degenerative arthritis, 
right knee, with limitation of motion, the criteria for a 
rating in excess of 10 percent have been met prior to October 
24, 2002, whether the criteria for a rating in excess of 20 
percent have been met prior to February 8, 2005, and whether 
the criteria for a rating in excess of 30 percent have been 
met as of February 8, 2005.  

A.  Residuals, Right Knee Injury with Meniscectomy and 
Ligament Laxity

As previously stated, during the period from July 1, 1999 to 
September 1, 1999, the veteran received a temporary total 
rating pursuant to 38 C.F.R. § 4.30, based on knee surgery.  
Thus, the relevant time period in issue is from September 1, 
1999.  See 38 C.F.R. § 4.14 (2005).

Under 38 C.F.R. § 4.71a, DC 5257, a severe impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 30 percent evaluation.

The medical evidence for consideration consists of VA and 
non-VA treatment reports, dated between 1999 and 2005.  

A September 2000 report from Timothy J. Lehman, M.D., notes 
that the veteran had a negative pivot shift, and that his 
collateral ligaments showed "good stability."  

A VA examination report, dated in February 2001, shows that 
the veteran complained of right knee pain, stiffness, and 
weakness, and that his knee collapsed at least once every 
three to four weeks.  On examination, there was moderate 
lateral instability.

A VA examination report, dated in February 2005, shows that 
the veteran complained of right knee pain, locking, and 
catching "on a regular basis," and that his knee gives way 
when he tries to use it physically or with any force.  He 
reported that he used a brace regularly, but not a cane or 
crutch.  On examination, he was stable to varus and valgus 
stress.  Pivot shift was absent.  The impression noted mild 
to moderate instability.  

The Board finds that the preponderance of the evidence is 
against the assignment of a 30 percent rating for residuals, 
right knee injury with meniscectomy and ligament laxity.  Dr. 
Lehman found that the veteran's collateral ligaments showed 
"good stability" in September 2000.  The veteran's right 
knee instability was described as "moderate" in the 
February 2001 VA examination report, and as mild to moderate 
in the February 2005 VA examination report.  Accordingly, the 
Board finds that severe right knee instability is not shown, 
and that a 30 percent rating is not warranted under DC 5257.  
In making this determination, the Board finds that since DC 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca v. Brown, infra, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

B.  Degenerative Arthritis, Right Knee, with Limitation of 
Motion

In an opinion issued by the VA General Counsel, VAOPGCPREC 
23-97, 62 Fed.Reg. 63,604 (1997), it was determined that 
assigning one rating for arthritis under DC 5003 and one 
rating for instability under DC 5257 does not violate the 
rule against pyramiding.  

In this case, prior to July 2002, the veteran's right knee 
disability had been evaluated under DC 5257.  In its July 
2002 rating decision, the RO assigned a separate rating for 
traumatic arthritis under DC 5010, with an effective date of 
July 1, 1999.  Three different ratings have been assigned 
since the veteran filed his claim, and the Board will 
therefore examine each of these time periods in order.  In 
this regard, during the period from July 1, 1999 to September 
1, 1999, the veteran received a temporary total rating 
pursuant to 38 C.F.R. § 4.30, based on knee surgery.  Thus, 
the first time period in issue is from September 1, 1999 to 
October 23, 2002, during which time a 10 percent rating is 
currently in effect.  See 38 C.F.R. § 4.14.  Under the 
circumstances, it also appears that the issue of the proper 
evaluation for the veteran's right knee arthritis falls under 
Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where 
the original rating assigned is appealed, consideration must 
be given to whether a higher rating is warranted at any point 
during the pendency of the claim).  

The Board notes that 38 C.F.R. § 4.71a, DC 5256, provides for 
ratings based on ankylosis of the knee.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, surgical procedure.  Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Furthermore, under 38 C.F.R. § 4.71a, DC 
5262, ratings are provided for: Nonunion of the tibia and 
fibula.  However, for each time period in issue, the Board 
has determined that a higher rating is not available under 
either DC 5256 or 5262.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, the clinical findings do 
not show that the veteran has any ankylosis of the right 
knee, or a nonunion of the tibia and fibula, at any time.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
for degenerative arthritis under Diagnostic Code 5003.  Under 
DC 5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.

1.  Prior to October 24, 2002

The time period in issue is from September 1, 1999 to October 
23, 2002.

Under 38 C.F.R. § 4.71a, DCs 5260 and 5261, which address 
limitation of motion of the knee, a 10 percent rating will be 
assigned for flexion limited to 45 degrees or extension 
limited to 10 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees or extension is limited to 
15 degrees.

The only recorded ranges of motion for the right knee during 
the time period in issue are found in a September 2000 report 
from Dr. Lehman which indicates that the veteran's right knee 
had "full extension" and flexion to 140 degrees, and a VA 
examination report, dated in February 2001, which shows that 
the veteran's right knee had extension to 0 degrees, and 
flexion to 125 degrees.  Therefore, the criteria for a rating 
in excess of 10 percent under DCs 5260 and 5261 are not shown 
to have been met.  
 
The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis upon which to assign 
a higher rating.  In this regard, reports from Dr. Lehman, 
dated in October 2000, indicate that the veteran received 
several Synvisc injections in his right knee.  The February 
2001 VA examination report notes that the veteran had motion 
from 0 to 125 degrees "with no associated pain."  Gait was 
normal, and the veteran could squat down to 50 percent and 
rise up with support.  The examiner indicated that she would 
assign an additional 10 to 15 degrees loss of flexion due to 
flareups and pain with repeated use, with no additional loss 
of motion due to impaired endurance, weakness, or 
incoordination.  In summary, the veteran is shown to have a 
nearly full range of motion in his right knee, and he is 
already compensated for the instability of his right knee 
under DC 5257.  When the range of motion in the right knee is 
considered together with the evidence showing functional 
loss, to include the findings (or lack thereof) pertaining to 
neurologic deficits, muscle strength, and the evidence of 
muscle atrophy, the Board finds that there is insufficient 
evidence to support a conclusion that the loss of motion in 
the knees more nearly approximates the criteria for a 20 
percent rating under either DC 5260 or DC 5261, even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.

2.  Prior to February 8, 2005

The time period in issue is from October 24, 2002 to February 
7, 2005.

Under 38 C.F.R. § 4.71a, DCs 5260 and 5261, a 30 percent 
rating is warranted when flexion is limited to 15 degrees or 
extension is limited to 20 degrees.

The only recorded ranges of motion for the right knee during 
the time period in issue are found in an October 24, 2002 
report from Dr. Lehman which indicates that the veteran's 
right knee had -15 degrees of extension, and flexion to 130 
degrees, and a January 2003 report from Dr. Lehman which 
indicates that the veteran's right knee had 0 degrees of 
extension, and flexion to 130 degrees.  Thus, the medical 
evidence during the time period in issue shows that the 
veteran had, at most, a loss of 15 degrees of extension, and 
flexion to at least 130 degrees.  Therefore, the criteria for 
a rating in excess of 20 percent under DCs 5260 and 5261 are 
not shown to have been met.  
 
The Board has also considered the veteran's complaints of 
pain, limitation of motion, and functional loss due to pain.  
However, even considering the standards outlined in DeLuca, 
and the provisions of 38 C.F.R. § 4.40 et seq., there is no 
basis upon which to assign a higher rating.  In this regard, 
reports from Dr. Lehman indicate that the veteran received 
three Synvisc injections in his right knee between January 
and March of 2003.  In summary, when the ranges of motion in 
the right knee are considered together with the evidence 
showing functional loss, to include the findings (or lack 
thereof) pertaining to neurologic deficits, muscle strength, 
and the evidence of muscle atrophy, the Board finds that 
there is insufficient evidence to support a conclusion that 
the loss of motion in the knees more nearly approximates the 
criteria for a 30 percent rating under either DC 5260 or DC 
5261, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca.

3.  As of February 8, 2005

Under 38 C.F.R. § 4.71a, DC 5261, a 40 percent rating is 
warranted when extension is limited to 30 degrees.

The only recorded range of motion for the right knee during 
the time period in issue is found in a VA examination report, 
dated in February 2005, which indicates that the veteran was 
examined on February 8, 2005.  On examination, the right knee 
"lacks between 5 and 10 degrees of extension."  Therefore, 
the criteria for a rating in excess of 30 percent under DC 
5261 are not shown to have been met.  See 38 C.F.R. § 4.71a, 
Plate II.  

The Board has also considered the veteran's complaints in the 
February 2005 VA examination report of pain, locking, 
catching "on a regular basis," and grinding and swelling.  
He also reported a limitation of motion, that his knee gave 
way when he tried to use it physically and when he tried to 
use it with any force.  He stated that he regularly used a 
brace, and that he had several flareups a month.  However, 
even considering the standards outlined in DeLuca, and the 
provisions of 38 C.F.R. § 4.40 et seq., there is no basis 
upon which to assign a higher rating.  In this regard, the 
February 2005 VA examination report shows that the examiner 
stated that he would assign  the veteran an additional 10 
degree range of motion loss in knee extension for the DeLuca 
issues (flexion was noted to be to 135 degrees).  There was 
mild to moderate retropatellar compression tenderness, 
increased pain with resisted motion, and mild to moderate 
incoordination.  There was "mild infatigability and 
increased pain" with resisted knee extension, and "mildly 
increased pain" with resisted knee flexion.  There was a 
mild antalgic gait.  In fact, it appears that the veteran's 
range of motion in his right knee actually improved when 
compared to previous findings.  See Part I.B.2.  In summary, 
when the ranges of motion in the right knee are considered 
together with the evidence showing functional loss, to 
include the findings (or lack thereof) pertaining to 
neurologic deficits, muscle strength, and the evidence of 
muscle atrophy, the Board finds that there is insufficient 
evidence to support a conclusion that the loss of motion in 
the knees more nearly approximates the criteria for a 40 
percent rating under DC 5261, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  DeLuca.

Finally, separate ratings under 38 C.F.R. § 4.71a, DC Code 
5260 and DC 5261 may be assigned for disability of the same 
joint, if none of the symptomatology on which each rating is 
based is duplicative or overlapping.  See VAOPGCPREC 9-04.  
In this case, however, as set forth above, none of the 
medical evidence shows that the veteran's knee flexion is 
limited to the extent necessary to meet the criteria for a 
noncompensable rating under Diagnostic Code 5260.  There have 
been no findings of flexion limited to 60 degrees.  As 
discussed above, the veteran's right knee flexion was at 
worst to 115 degrees, based upon flareups and pain with 
repeated use, in February 2001.  See 38 C.F.R. §§ 4.40 and 
4.45.  Accordingly, a separate rating for limitation of 
flexion is not warranted at any time during the appellate 
period.


II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in 
January and August of 2001, and July 2005, (hereinafter 
"VCAA notification letters") that informed him of the type 
of information and evidence necessary to support his claims.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the SOC and the SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the claimed disability.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



ORDER

A rating in excess of 20 percent for service-connected 
residuals, right knee injury with meniscectomy and ligament 
laxity, is denied.   

Prior to October 24, 2002, a rating in excess of 10 percent 
for the veteran's degenerative arthritis, right knee, with 
limitation of motion, is denied.  

Prior to February 8, 2005, a rating in excess of 20 percent 
for the veteran's degenerative arthritis, right knee, with 
limitation of motion, is denied.  

As of February 8, 2005, a rating in excess of 30 percent for 
the veteran's degenerative arthritis, right knee, with 
limitation of motion, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


